               Case 7:19-cv-10315-KMK-JCM Document 73 Filed 06/21/21 Page 1 of 2
TUCKNER, SIPSER, WEINSTOCK & SIPSER, LLP
                                                                                   Women's Rights in the Workplace Advocacy
535 Fifth Avenue, 4th Floor              42 Catharine Street                                       jtuckner@womensrightsny.com
   New York, NY 10017                  Poughkeepsie, NY 12601                                               womensrightsny.com
    212.766.9100                             845.201.0200                                                     fax: 212.766.4474




                                                                                 June 21, 2021

       By ECF
       Judge Kenneth M. Karas
       United States District Judge
       United States District Court
                                                                 MEMO ENDORSEMENT
       Federal Building and United States Courthouse
       300 Quarropas Street
       White Plains, NY 10601-4150

                                  Re: Danielle Warren v. Ultimate Fitness Group, LLC, et al.
                                     Case No: 19-cv-10315 (KMK)____________________

       Dear Judge Karas:

       Plaintiff is submitting this letter request with the consent of the Florida Defendants regarding
       Plaintiff’s motion to amend the complaint scheduled for oral argument tomorrow at 11:00 a.m.
       This argument on Plaintiff’s motion was previously scheduled to be heard on May 26, 2021 (see
       Doc. 59). However, Plaintiff’s principal attorney had just endured a serious surgical procedure
       on May 18, 2021, and the oral argument was rescheduled for tomorrow at 11:00 a.m. (Doc. 70).
       However, due to several recent material developments, Defendants Ultimate Fitness Group, OTF
       Royalties, LLC and OTF Franchisor, LLC (“Florida Defendants”)1 and Plaintiff are jointly
       requesting an adjournment of the oral argument on this motion for the following reasons.
       First, while Plaintiff’s principal attorney’s surgery was successful, he has just begun post-
       surgical adjuvant treatments that have rendered him unwell, so he has not fully returned to work.
       Second, Plaintiff and the Florida Defendants are currently engaged in ongoing settlement
       discussions which, if successfully consummated, would render this motion entirely moot.
       Third, as we indicated in a letter to Hon. Judith McCarthy dated June 17, 2021 (Doc. 71), it has
       just come to our attention late last week that Defendant HV Poughkeepsie, Inc. has recently been
       sold, and that the remaining two NY Defendant corporations (Defendants HV Newburgh, LLC
       and HV Monroe, LLC) may also have been sold, or are actively in the process of being sold.
       Plaintiff was not notified about this sale(s) by any of the Defendants2 and we only learned of this
       Defendant sales transaction through an emailed announcement sent by the new franchisee

       1 The remaining Defendants, HV Newburgh, LLC, HV Monroe, LLC, HV Poughkeepsie, Inc. and John Gregorio (“New York
       Defendants”), did not submit answering papers and did not otherwise appear in connection with this motion.
       2 The Florida Defendants, as the franchisors, would have to have been notified of the sale and have approved it.




                                                                  1
           Case 7:19-cv-10315-KMK-JCM Document 73 Filed 06/21/21 Page 2 of 2


     owners to all current and former members of the HV Poughkeepsie, Inc. studio. As a result of
     this sale transaction taken in the midst of this litigation, Plaintiff may well need to again amend
     the complaint to include the purchasing entities, and Plaintiff immediately requested from
     Defendants all documentation regarding the sale or sales of the NY Defendant companies.
     For all the reasons detailed above, we respectfully request a relatively brief adjournment of the
     oral argument on the motion to amend until these material issues may be addressed and resolved.


The Court grants the request for an adjournment.
The Court will hold Oral Argument on the               Respectfully submitted,
Motion To Amend on July 28, 2021 at 10:00am.
                                                       /s/ Jack Tuckner
White Plains, NY
June 21, 2021                                          Jack Tuckner (JT 8898)




     Cc. George P. Barbatsuly, Esq.
         Meghan Meade, Esq.
         Attorneys for the Florida Defendants
         Michael Billok, Esq.
         Eric O’Bryan, Esq.
         Attorneys for the New York Defendants (by ECF)




                                                       2
